J-S19012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                      Appellee                   :
                                                 :
               v.                                :
                                                 :
    THOMAS EARL BECKER                           :
                                                 :
                      Appellant                  :       No. 1671 MDA 2016

          Appeal from the Judgment of Sentence September 22, 2016
              In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0002306-2012


BEFORE:      GANTMAN, P.J., BENDER, P.J.E., and STEVENS, P.J.E.*

MEMORANDUM BY GANTMAN, P.J.:                                   FILED MAY 12, 2017

       Appellant, Thomas Earl Becker, appeals from the amended judgment

of sentence entered in the Lancaster County Court of Common Pleas, based

on his jury trial conviction of three counts each of indecent assault and

corruption of minors, two counts of aggravated indecent assault of a child,

and one count of rape of a child.1 We affirm.

       The relevant facts and procedural history of this case are as follows.

On June 26, 2012, the Commonwealth charged Appellant with various

criminal offenses in connection with his repeated sexual abuse of minors

A.C., S.C., and J.S. (“Victims”). Appellant proceeded to a jury trial on May

____________________________________________


1
   18 Pa.C.S.A.       §§    3126(a)(7),        6301(a)(1),   3125(b),   and   3121(c),
respectively.


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S19012-17


13, 2013. On May 15, 2013, the jury convicted Appellant of three counts

each of indecent assault and corruption of minors, two counts of aggravated

indecent assault of a child, and one count of rape of a child.        The court

deferred sentencing pending the preparation of a pre-sentence investigation

(“PSI”) report and an assessment by the Sexual Offender Assessment Board

(“SOAB”) to determine if Appellant met the criteria for classification as a

sexually violent predator (“SVP”).

      On August 2, 2013, the court imposed SVP status based on its

determination   that   Appellant   suffers   from   a   mental   abnormality   or

personality disorder that makes him likely to engage in predatory sexually

violent offenses.   The court immediately proceeded to sentencing, where

K.S. and C.B. testified. K.S. is the mother of J.S. and daughter of Appellant,

and C.B. is the mother of A.C. and S.C.             K.S. and C.B. detailed the

substantial effects of the sexual abuse on Victims.         After an extensive

explanation of its reasons, the court sentenced Appellant to ten (10) to

twenty (20) years’ imprisonment for the rape of a child conviction, ten (10)

to twenty (20) years’ imprisonment each for the aggravated indecent assault

of a child convictions, one (1) to two (2) years’ imprisonment each for two of

the indecent assault convictions, nine (9) to twenty-four (24) months’ for

the remaining indecent assault conviction; and one (1) year probation each

for the corruption of minors convictions.      The court ordered Appellant to

serve the rape of a child, aggravated indecent assault of a child, and


                                      -2-
J-S19012-17


indecent assault convictions consecutively; thus, the court sentenced

Appellant to an aggregate term of thirty-two (32) years and nine (9) months

to sixty-six (66) years’ imprisonment.        Appellant’s sentence included

mandatory minimum sentences for the rape of a child conviction and the two

aggravated indecent assault of a child convictions.

      Appellant timely filed a motion for reconsideration of his sentence on

August 12, 2013, which the court denied the same day. On September 12,

2013, Appellant filed a notice of appeal. This Court quashed the appeal as

untimely on November 14, 2013.        After the court reinstated Appellant’s

direct appeal rights nunc pro tunc, Appellant filed a notice of appeal on

January 7, 2014. On October 7, 2014, this Court affirmed the judgment of

sentence, and Appellant did not seek further review with our Supreme Court.

See Commonwealth v. Becker, 108 A.3d 105 (Pa.Super. 2014). On July

27, 2015, Appellant timely filed a pro se PCRA petition. The court appointed

counsel on July 30, 2015, and PCRA counsel filed an amended petition on

October 23, 2015.    After the Commonwealth conceded that Appellant was

serving an illegal sentence in light of Commonwealth v. Wolfe, ___ Pa.

___, 140 A.3d 651 (2016), the PCRA court subsequently vacated Appellant’s

judgment of sentence and scheduled a resentencing hearing for September

22, 2016.

      At the September 22, 2016 resentencing hearing, K.S., C.B., and

Victim A.C. explained the lasting impact the sexual abuse has had on


                                    -3-
J-S19012-17


Victims. Appellant apologized to Victims and stated he did not mean to hurt

anyone.   The court ultimately sentenced Appellant to twelve and one-half

(12½) to twenty-five (25) years’ imprisonment for the rape of a child

conviction, five and one-half (5½) to eleven (11) years’ imprisonment each

for the aggravated indecent assault of a child convictions, one (1) to two (2)

years’ imprisonment each for two of the indecent assault convictions, nine

(9) to twenty-three (23) months’ for the remaining indecent assault

conviction, and nine (9) to twenty-three (23) months’ each for the three

corruption of minors convictions.   The court ordered Appellant to serve all

sentences consecutively; thus, the court imposed an aggregate term of

twenty-eight (28) years and six (6) months to fifty-eight (58) years and

eight (8) months’ imprisonment.      Appellant timely filed a post-sentence

motion on September 29, 2016, which the court denied the same day.

Appellant timely filed a notice of appeal on October 7, 2016. On October 12,

2016, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b); and Appellant

timely complied on October 21, 2016.

      Appellant raises the following issue for our review:

          WHETHER THE AGGREGATE SENTENCE OF NOT LESS
          THAN 2[8]½ TO NOT MORE THAN 58 YEARS AND 8
          MONTHS WHICH INCLUDED A SENTENCE OF 12½ TO 25
          YEARS FOR RAPE OF A CHILD WAS UNDULY HARSH AND A
          MANIFEST ABUSE OF DISCRETION?

(Appellant’s Brief at 5).


                                     -4-
J-S19012-17


      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Dennis E.

Reinaker, we conclude Appellant’s issue merits no relief.       The trial court

opinion comprehensively discusses and properly disposes of the question

presented.    (See Trial Court Opinion, filed December 2, 2016, at 3-7)

(finding: Appellant’s challenge to increased sentence for rape of child hinges

on court’s alleged failure to consider Appellant’s good behavior in prison; this

allegation fails to raise substantial question to invoke appellate review;

moreover, this challenge has no merit because court had benefit of PSI

report, set forth reasons for sentence on record, and incorporated its

findings and comments from original sentencing hearing; Appellant also

claims court failed to consider mitigating factors at resentencing; this claim

does not raise substantial question to invoke appellate review; moreover,

court’s   imposition   of   reduced   aggregate   sentence   demonstrated    its

consideration of relevant mitigating factors contained in PSI report and

Appellant’s Integrated Correctional Plan; Appellant next claims his sentence

is unreasonable in light of his character and circumstances of offense;

despite Appellant’s sexual abuse of three minor girls over extended period of

time, court imposed standard guideline range sentences for each of

Appellant’s convictions; Appellant’s total confinement will prevent him from

engaging in similar sexually abusive acts in future; sentence is also

consistent with impact of offenses on Victims, who suffer daily psychological


                                      -5-
J-S19012-17


trauma as result of Appellant’s abuse; further, sentence is consistent with

Appellant’s rehabilitative needs as exhibited by Appellant’s success while

incarcerated; finally, Appellant’s bald excessiveness claims do not raise

substantial question to invoke appellate review; moreover, sentence is not

excessive in light of disturbing nature of Appellant’s offenses and continued

devastating effects abuse has had on Victims; under these circumstances,

Appellant’s challenge to discretionary aspects of his sentence fails).

Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                                      -6-
Circulated 05/03/2017 10:32 AM